DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 20 May 2020.
2.  Claims 16-30 are pending in the application.
3.  Claims 16-30 have been rejected.
4.  Claims 1-15 have been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 06 January 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 16 recites “…which do not contain a conventional operating system…”.  The applicant’s specification merely provides support for a typical portable user device (“laptop”) containing no conventional general-purpose microprocessor and no operating system such as Windows or Linux.  The applicant has not provided any support for what would constitute a non-conventional operating system.  Independent claim 16 recites that tamper-resistant secure terminals do not contain a conventional operating system.  The applicant’s specification has not provided any examples or types of operating systems that the secure terminals would use.  Since this is a non-conventional operating system one of ordinary skill the art would not able to construe what types of operating systems the terminal would use.
	Any claims not directly addressed are rejected on the virtue of their dependency.
7.  Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 16 recites “do not contain a conventional operating system”.  As discussed above, the applicant’s specification merely provides support for a typical portable user device (“laptop”) containing no conventional general-purpose microprocessor and no operating 
Any claims not directly addressed are rejected on the virtue of their dependency.
Allowable Subject Matter
8.  Claims 16-30 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 16 the closest prior art is Le Bihan et al US 2009/0222910 A1 (hereinafter Le Bihan).  Le Bihan is directed to memory systems and in particular to systems, devices, and methods for mutual authentication for pairing processors and memories [0001].  Le Bihan teaches detecting changes to an operating system [0029].  Le Bihan teaches tamper resistant chips [0093].  However, the prior art does not disclose, teach or fairly suggest the limitations of “tamper-resistant secure terminals which do not contain a conventional operating system and do provide fixed programmed functions that cannot be changed from remote locations by downloading software or firmware updates”, “wherein the firmware is contained in read-only memory modules whose contents cannot be changed”, “wherein changes or enhancements to the fixed programmed functions do require physical replacement of the read-only memory modules”, “wherein replacement of the read-only memory modules is automatically registered and causes a warning to be displayed”, “wherein code and data contents are strictly separated within the secure terminals” and “wherein an external download of executable code onto the secure terminals is not possible”.  
Any claims not directly addressed are allowed on the virtue of their dependency.

Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Ziegler et al US 2005/0172280 A1 directed to an operating system that has security updates preintegrated to reduce vulnerability of the operating system to malicious programs, such as worms [abstract]. 
B.  Wallace US 2006/0053492 A1 directed to protecting software on a data processor by first identifying the software, authenticating it, and then tracking it down to the memory of the process where it executes [abstract].
C.  Anderson et al US 2012/0226895 A1 directed to a pre-operating system environment on a device prior to loading and running an operating system on the device, a policy identifying configuration settings for the operating system is obtained [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492